OFFICE   OF THE         ATTORNEY    GENERAL        OF TEXAS
                                         AUSTIN
GROVER     SELLERS
ATZORNEI    GENERAL




                                                                         :
                                                                       ! .
                                                                   :       ’
     Eon. m. P. Bema,. Jr.                                             I   !
     County Auditor
     Yeller     COuat.J,   .'::;i::
                                                         .,,‘--.. \ i,
     Hen#Aeed;Texas                                     ------c’ :i
                                                   opln10n       !a-;+6 j67
                                                   Ro: How mny        dopey   shrrl?ia
                                                             oan be appointed  la Valler
                                            ;     A,         County to be paid by war-
                                   .I xt  .I                 rent on OOMty funds and
                                        .! auoh salarlea chargeable
                                    x,.
                                     ,F.. .to the sheriff?
                                 ..i. .I
               20 have..&&ived y&r ti$,ent    opinion reqwat, quoted
     as ro11owa:
                   ,./‘*
                       ,;.-J‘\.
                              “\      ‘%..?:;
               nThk q~sstlon.bob..srlaea ,BI to the number o?
          shsrlSf*o deputies whloi~can, by request of-the
          sheriff, be ap olnted by tho Commissionera Court
          and.paid by ?;aPler County.
                *This ccupty’ia tm a tea basls, and aontsm-
          .pi&es apFolnting,3’deputiea,   to be peid by war-
          .rant bg tha County, and ohargeable to the rherlif
           on hla mnu~l report.
             i “1 ishallappreolats your opinion regarding
          -a*,
           the~huinbec~oi deputlee which 060.be so oppolntsd
           and.peld.by Yaller County.p
                -,.
                  c..
                 Yeller County kes 8 popiiietionO? 10,210 acoording                        to
      the 191rOFederal  Census.
                In aountles operating on 8 tee hale,  Artlale  3591,
      Vernon’s Annotated Civil Ctatutee, provide8 irjrthe payment of
      compensation of certeln otrlcera, their  eesietbnts acd doputiea
      end other dispoeitlcn0r rees, n8 r0ilows:
                   Taah orflcar nemed In this chapter shall first
               out of the ourrent fees of his otiio8 pay or be
               paid the amount allowed him under the provivioaa oi
!I.
  n. '7.-'.Harms, Jr., pagr 2




      'Artlola 3883, together with the ralarlea a? his
       assletnnts and daputlse, a ndluthorlzad lxpontwa
       under Artiole 3859, and the amount neoweary to
       cover oosts of premium on whatever surety   bond
       may be required by law. I? thr ourrrnt    ?ers o?
       suoh oirioa oolleotsd In any year be aon than
       the amount needed to pay the amounta above spec-
       ified, same shall ba deemed SXOOBI 1008, and
       shall ba dlepoead of in the Eanner bertlnartar
       provId.d.
            *In counties containing twenty-?Ire thousand
       (25,000) or laaa Inhabitants,District and County
       orrloers named herein shell retain one-third or
       such exoesa ?aSs until auoh one-third, together
       with the amounts spsaISIad In Artlala 3883, anrxants
       to Three Thousand Dollars ($3,000). . . .*
         The Fhcrl?? 1s one of the o??i.?srsnamed In the Chapter
containing the above Artlolr.
             Art.   3883, V. A. C. C., provider, in part, aa
?ollowa:
            Y?%oept as otherwise provided In this Act,
       thm annual ?eer that may be retained by prsolnot,
       county and district oftlosrs nantionad In thin
       Artlale ahall be aa follows: 1. In oounti aa aon-
       taInIce twenty five (25,000) thousand or 108s
       Inhabitants: . . . .Chari?? . . . . Twenty-?wr
       Hundrrd (,12400.00)Dollars . . .*
          Wtlola 3902, V. A. C. r., In regard to the number
of deputies that mey be appointed and the anu3unto? aalarlas
to be allowed them, provldas in part as iollowa:

  i         "“nenever any district, oounty or praclnot
       of ricerahall require the services o? deputies,
       ssaiatants or clerks In.tha per?ormance o? his
       duties ha shall apply tk:the County commiasioncrsl
                                                         736




Court of hls county for authority to appoint auoh
deputlea, aaslstsats or olerke, stating by aworn
appllostlontha number needed, the poaitlon to be
tilled and the emount to be paid. 9aid applioa-
tlon shell be aooom9anlad by e statement showing
the probeble raoelpta from ieea, oommlaslons       and
oaapeneatlon to be aollaotad by said oifloa dw-
in% the ii8081 yaer and the probebla dlaburaemsnte
whlah ahall lnolude all aalarira and lxpenaaa of
88id  o iilo e;a nd a a ldo wr t lhall make it8 order
authorizing the appointment or auoh deputlea, la-
slatanta and olerkr and $1~ thr oompanaatlonto/
ba paid them wlthln the llmltatlonsheFaIn pre-
aoribed and determine the nmber to be appolntatl
as in the dleorctlon of aald oourt leaybe proper;
provided that in no oaaa shall the Comisalonera’
Court or any mambar Charao? attempt to influenoa
the appointment of any person aa deputy, aaalatant
or olerk la any office. Upon the entry of suoh
order the ofiloera applying for such aselatanta,
daputlea or olerka shall be authorized to appoint
them; provided that aald ouapensetion shall not
eroaed the maximum amount hereinafter set out.Tha
oompenaatlon whloh may be allowed to the deputies,
aaalatanta or ol8rk8 above named for their sarrloes
shell be a reasonable one, not to eraeed t&a fol-
lowing araxanta:
     “1. In oountles    having a populatlon ot twenty-
fire thousand (25,000) or leaa lnhabltaots,rlret
assistant or ohlei deputy not to exoead Eighteen
Hundred (atl800.00)  Dollars per annum; other aaaIat-
ante, deputies or alerks not to exoead Firteen Uundred
(3500.00) Dollars per annum eaoh. . . .*
     Art.   6869,   V. A. C. -. , provices a8 follows:
       *Tharlffa shall hava the power, by wrltlng, to
appoint one or more deputies fcr their raepeotive
counties, to continue in offlca during the pleasure
of the sheriff, who shall !?avepower and authority
to perrorm all the acts and duties of their prln-
qJEil$;< end every parson so a9Tolnted shall, ba-
fore ha s;:teraupon the dutlaa of his of?‘Ice,take
and subsorlba   to the otflcial oath, Tdhlohshell be
Indorsed on hla sppolntncnt, toaethcr ?jiththe oar-
t,irlcate or the orricer atiAnI:torin&the sane; and
                                                              737


     “!.?. Herma, Jr.,
i’.on.                   page 4




     such appointment and oath shall be recorded     in the
     offloe o? the County Clerk and deDoalted in aald
     orrioe. The number o? deputies appointed by the
     aharl?? o? any one county shall be limltad to not
     exceeding three in the Juatloe preolnot in whloh
     Is looated the oounty site of auoh oounty, and one
     in  aaoh Juatloe    preolnot, and a list ot these ap-
     pointments shall be posted up in a oonapiououa
     plaoe in the Clerk’s     Olflae. An lndlotment for a
     felony  o? any deputy    aherlrr eppolnted shell oper-
     ~~~r;r;erooatlono? his appointment as auoh deputy
             . Provided rurther. that I? in the opinion
     or the Commisalonera’Court foes or the aherlrr~a
     orrioe are not surriolent to juatlry the payment
     o? eelarIas o? auoh deputies, the ,Commlaslonera~
     Court shall have the power to pay the aemeout o?
     -jij                    said county.” (Underaooring
     oura).

          Article 6869, supra, was sneoted in its present r0m
by anendmant in 1929, while Art. 3902, supra, we6 anaotad in
Its present ?orm by amendment In 1939. As they are In *Pari
Xaterlan they are to be oonatrued together sxoapt where in
oonrllct with eaoh other. where in oonillot, aa they are in
reapeot to the llmltatlon placed by said Art. 6869 on the number
o? deputies allowed, the leter enaotad statute (Art. 3902) ~111
control. In other reapeota not oonrliotlng, auoh as the provi-
sions of said Art. 6869, undersoored by ua herein, eald Article
6869 la appllaable.
          Thereiore, it la our opinion thet as many deputy
sherliis may be appointed in ::ellerCounty a8 In tha discretion
of the Commiaalonera~Court may be proper; the aalarles o? such
deputies are to be determined as provided by as16 Art. 3902; and
they cannot be paid other than ?rom lees of ofiloe as provided
In said Art. 3891, unless In the opinion of the CommIaaIoners’
Court ?aas or the sherlrr’s orrloe are not au?rloient to justify
the payment o? aelarIea o? suoh deputies, then, In that oase,the
Conmissioners’Ccjurtshall have the power to pay the satzeout o?
the General Fund of Yeller County.
          :‘!e
             rind no statute authorizIne:the salnrles paid out
o? t,keGeneral Fund to be charged agalnst the aherlrt. Article
6869, supra, euthorlzea the payment o? deputies out o? the General
;:cn.7. ?. Hems, Jr., page 5




F’undof thr oounty onlr when the CommIssIonera Court Is or
the &pinion that the ieea of the sheriff are not surf Iolent
to juatirg the payment 0r the deputies. This statute   does
not oontampletethat the oompenoetlon paid to thr deputies
out ot the Oenaral lund In aooordenoe tharewith shall be
charged against the sheriff. The purpose or the atatute Is to
enable the sheriff to have a suffIaIent number of deputies to
perrorm the dutloa or hla oifloe. Ii your ComnlssIonera’Court
contemplatesadvanolng money to the sheriff to pay the oompen-
sation of three deputlea for which he must aooount in his
annual report, you are advised that suoh edvanoement is not
outhorlzed by either ArtIole 6869 or any other atatute  known
to   ua.

           Trusting the above fully answers your inquiry,
we are
                               Yours very truly,
                          ATTORNZY WNBRAL OF TYXAC-


                          BY
                               Robert L. Lattlmore, Jr.
                                             Assletant.
RLL:rt